DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 06, 2022 has been entered.
Status of Claims
This action is in reply to the response filed September 06, 2022.
Claims 1, 9, and 15 have been amended.
Claims 3-4 and 6 have been cancelled.
Claims 1-2, 5, and 7-21 are currently pending and have been examined.
Response to Arguments
The previous rejections under 35 USC 112(a) have been withdrawn in response to the submitted amendments. However, the submitted amendments have introduced a new ground of rejection under 35 USC 112(a) as discussed in the rejection below.
Applicant’s remaining arguments filed September 06, 2022 have been fully considered but they are not persuasive.

Regarding the previous rejection under 35 USC 101, Applicant presented the following arguments:
The present set of independent claims provides a solution to a problem with the transportation of building materials from the source (manufacturing or warehouse) to the worksite. The applicant disagrees with the examiner that the present invention is just the organizing members in a shipping container, and fails to view the entirety of the claims which include the deconstruction of a building model to understand an assembly process of the various members and sections to determine which members are to be bundled so that the building frame can be constructed in an orderly and organized fashion with minimal waste and time lost. The totality of the claims goes beyond an abstract idea or a mental process through the creation of several new and novel sets of data related to the building, data sets related to the assembly of the building, the assembly of the sections, and the formation of the bundles.
 Currently there is a gap in the building process, where members of a building are either cut (wood) or formed (c-channel) and put in a vehicle and shipped to the work site where the works have to determine what is used for what member in the drawings. This can create a lot of wasted time and wasted materials. When removing the materials from the trucks they are typically removed haphazardly and without much logic. The present invention corrects this before the materials are ever manufactured or purchased so that not only is the exact amount of material needed, but the proper length of each piece is also order, and each section of the building is bundled so there are no questions as to what is used for what. Additionally with the organizing of the bundles in a container or vessel, the logical progression of removing the bundles can be done so that they can be placed or move to the correct location or even removed one at a time and assembled to create each section that would result in the building being built in the correct order. 
Through the present invention the building process and the shipping process are improved through the analysis and processing of the software to take the building model, disassemble the model into sections, then analyze each section to determine the most efficient method of packaging that section for shipping purposes. More so now than ever with the cost off all aspects of the building process rising, to be able to cut shipping costs is a major advantage. Then the removal of these bundles from the shipping container and understanding what section they are for and when to assemble that section relative to the overall building assists in making sure parts are not lost, installed correctly, and installed in a cost effective manner
Examiner respectfully disagrees. The identified improvements to packing building materials argued by Applicant are really, at best, improvements to the performance of the abstract idea itself (e.g. improvements made in the underlying business method) and not in the operations of any additional elements or technology. For example, in Trading Tech, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology. Trading Technologies Int’l v. IBG LLC, 921 F.3d 1084, 1093-94 (Fed. Cir. 2019). Similarly, the claims provide more information to facilitate container packing.
The Electric Power Group case does not stand for the proposition that all data that is gathered or calculated for the first time (new data) is necessarily an improvement to the technology. The patent at issue in Electric Power Group contained the limitations "receiving a plurality of data streams, each of the data streams comprising sub-second, timestamped synchronized phasor measurements wherein the measurements in each stream are collected in real time at geographically distinct points over the wide area of the interconnected electric power grid, the wide area comprising at least two elements from among control areas, transmission companies, utilities, regional reliability coordinators, and reliability jurisdictions;" and "deriving a composite indicator of reliability that is an indicator of power grid vulnerability and is derived from a combination of one or more real time measurements or computations of measurements from the data streams and the dynamic stability metrics covering the wide area as well as non-power grid data received from the non-grid data source." Both of these limitations either collect or derive indicators from data collected in real time (i.e. real-time data sounds like it could be new data because it has not been collected before or is being collected for the first time), however the court in Electric Power Group held that this was not "new data" even though the claims in Electric Power Group recite real-time data. Additionally, Electric Power Group discusses "measurement device or techniques" which indicates that the measurement devices or techniques (i.e. collecting real-time data) in Electric Power Group when considered as an additional element were not significantly more than the abstract idea because they were not generating new data. 
The instant claims are manipulating existing building data to generate additional building data, which is not patent eligible. Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014) ("Without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.").

Regarding the previous rejection under 35 USC 101, Applicant presented the following arguments:
In the interest of furthering prosecution, Applicants respectfully submit that the claims are patent-eligible because they are not directed to abstract ideas, laws of nature or physical phenomena. Unlike the claims at issue in Bilski, where the risk hedging method could be largely performed mentally by a human being, the claimed invention the claim as a whole is directed to more than just steps capable of being performed mentally, products a physical product, and generates a set of data which previously did not exist.
Examiner respectfully disagrees. The only physical product produced in the claims is a drawing and producing drawings can be done with a pen and paper. The claims deal with information about physical building materials but not the building materials themselves. Even if the claims implemented packing the building materials, the court in Smart Sys. Innovations reiterated the Court in Alice by stating that claims are necessarily performed in the physical rather than the conceptual, realm … is beside the point. See Smart Sys. Innovations, LLC v. Chi. Transit Auth., 873 F.3d 1364, 1373 (Fed. Cir. 2017). The claims recite a method of organizing human activity because the identified idea is a managing personal behavior or relationships or interactions between people (including following rules or instructions) by providing rules for arranging members in a shipping container. The claims recite a mental process because the identified idea contains limitations that can practically be performed in the human mind (including an observation, evaluation, judgement, or opinion) such as observing member, evaluating members, and using judgement to arrange members inside of a shipping container.

Regarding the previous rejection under 35 USC 101, Applicant presented the following arguments:
The present invention creates a new model file (of the bundle), modifies existing model files (changing the aesthetics of the parts) which previously did not exist. These new data sets are created for each of the bundles so the 3d modeling program is able to generate the bundles and the members surface aesthetics. This invention improves the computers and/or technology by adding a process which was previously not available. No other program (as indicated by the lack of a 102 or 103 rejection) shows that this is novel (albeit apparently not patentable) and that this process added into a 3D modeling program would provide an additional feature that previously did not exist. The designer would be able to take the 3D model, apply these process, and generate an entirely new set of data (the bundles) using a process which was previously not available to them prior to this invention being incorporated into the software.
Examiner respectfully disagrees. As discussed in the 112(a) rejection the specification does not support creating a new model file. The instant claims are manipulating existing building data to generate additional building data, which is not patent eligible. Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014) ("Without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.").
The Supreme Court’s decisions make it clear that judicial exceptions need not be old or long-prevalent, and that even newly discovered or novel judicial exceptions are still exceptions. For example, the mathematical formula in Flook, the laws of nature in Mayo, and the isolated DNA in Myriad were all novel or newly discovered, but nonetheless were considered by the Supreme Court to be judicial exceptions because they were "‘basic tools of scientific and technological work’ that lie beyond the domain of patent protection." Myriad, 133 S. Ct. at 2112, 2116, 106 USPQ2d at 1976, 1978 (noting that Myriad discovered the BRCA1 and BRCA1 genes and quoting Mayo, 566 U.S. 71, 101 USPQ2d at 1965); Flook, 437 U.S. at 591-92, 198 USPQ2d at 198 ("the novelty of the mathematical algorithm is not a determining factor at all"); Mayo, 566 U.S. 73-74, 78, 101 USPQ2d 1966, 1968 (noting that the claims embody the researcher's discoveries of laws of nature). See also MPEP 2106.04(I). Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting "the Government’s invitation to substitute §§ 102, 103, and 112 inquiries for the better established inquiry under § 101 "). As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novelty.") See also MPEP 2106.05(I).

Regarding the previous rejection under 35 USC 101, Applicant presented the following arguments:
Similar here, the present invention provides a solution to a problem, and that problem is taking a 3D model, determining a real world assembly process of building, and then the real world assembly process of sections which form the building, and then creating data sets related to how those sections would be bundled and transported for an efficient unpackaging and assembly process at the work site. The claims are focused on "an improvement to computer functionality itself, not on economic or other tasks for which a computer is used in its ordinary capacity." The present invention is using a computer in a new capacity and is not just turning a 3D model into a drawing, but analyzing the 3D model to create new data sets and new material. 
The examiner makes the claims that the present invention only manipulates existing 3d model data o generate additional 3d models data. However, the examiner is excluding the entire process(es) performed by the computer to take that initial 3d model to even create the new 3d models, and why it is doing this. If the invention was just randomly generating new 3d models from an existing 3d model I would be in agreement, but it is analyzing the initial model to identify sections (based on known assembly processes performed on the worksites) and then disassembling those sections and creating new 3d models which are used to assist the shipping process of these buildings. When the 3D model is built there is no thought or idea of what the shipping of these members is going to look like, and even after the building is modeled the shipping process is an afterthought. This process is able to take that model and accurately and quickly create these shipping bundle 3d models. 
Examiner respectfully disagrees. As discussed above, the claims generate drawings not new 3d models and are not creating new data. Examiner maintains that packing building materials is not a technological problem and packing more efficiently is an abstract idea not a technological solution. To the extent the technological problem is determining a real-world assembly process, neither the claims or the specification provide a technological solution to that problem. In the specification, the computer is identified as having the functionality to identify assembly order through learning but there are no details on how to perform the learning, training, or specific algorithms necessary and therefore the computer is a tool. For example, specification [0075] determines assembly order without providing details of how to determine assembly order. Specification [0077], [0079] use learning systems and artificial intelligence to determine assembly order without any details on how to perform the learning, training, or specific algorithms necessary to determine the assembly order. Specification [0078], [0081] generate/create drawings or illustrations without providing any details on how to perform the described function of generating/creating drawings or illustrations.

Regarding the previous rejection under 35 USC 101, Applicant presented the following arguments:
This is a technological problem, shipping an entire building frame that is made from c- channel rolled steel may include hundreds if not thousands of members. To randomly put these into a shipping container and send it to a work site would be disastrous as there is no real idea of what piece is what other than taking them all out and looking at each one. The present invention provides a method and computer program that did not exist and was lacking the current software that exists, the lack of this method is a technological problem. The applicant developed this software out of a necessity because they were experience problems and issues like this at jobs sights and needed a way to stop these types of issues from occurring. By creating this new technology, they were able to use their current software one step further and create these shipping bundles that they used with the manufacture of the c-channel members to both manufacture the members in an order that the bundles can easily be packaged given that the members were formed in a predetermined order. 
Examiner respectfully disagrees. The difficult of packing “hundreds if not thousands of members” is immaterial because this detail is not recited in the actual claims. See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1242 (Fed. Cir. 2016) ("The difficulty of the programming details for this functionality is immaterial because these details are not recited in the actual claims. The degree of difficulty in implementing an abstract idea in this circumstance does not itself render an abstract idea patentable.")

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 15, the “generating a model of the building assemblies” is not described anywhere in the specification. Specification [0072] discusses accessing a 3D model, however there is no discussion of generating a model. Specification [0078], [0081] discuss generating drawings or illustrations however a model is not generated.
Claims 16-21 depend upon claim 15 and therefore inherit the above rejection of claim 15.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 5, and 7-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Alice/Mayo Framework Step 1:
Claims 1-2, 5, and 7-8 recite a series of steps and therefore recite a process.
Claims 9-14 recite a tangible article given properties through artificial means and therefore recite a manufacture.
Claims 15-21 recite a combination of devices and therefore recite a machine.
Alice/Mayo Framework Step 2A – Prong 1:
Claims 1, 9, and 15, as a whole, are directed to the abstract idea of arranging members in a shipping container, which is a method of organizing human activity and a mental process. The claims recite a method of organizing human activity because the identified idea is a managing personal behavior or relationships or interactions between people (including following rules or instructions) by providing rules for arranging members in a shipping container. The claims recite a mental process because the identified idea contains limitations that can practically be performed in the human mind (including an observation, evaluation, judgement, or opinion) such as observing member, evaluating members, and using judgement to arrange members inside of a shipping container. The method of organizing human activity and mental process of “arranging members in a shipping container,” is recited by claiming the following limitations: analyzing a building model to identify the assembly process, converting building drawings to a building model, deconstructing the building model, identifying sections of the building model comprised of members, analyzing/simulating assembly for each section, generating an order for assembly, calculating/identifying the properties of members, arranging members into bundles, manipulating members based on the assembly process, manipulating bundles based on a shipping container, and generating a set of assembly drawings. The mere nominal recitation of a processor, a memory, a computer readable storage medium, a 3D model, and a computing device does not take the claim of the method of organizing human activity or mental process grouping. Thus, the claim recites an abstract idea.
With regards to Claims 5, 8, 11-13, 17-19, and 21, the claims further recite the above-identified judicial exception (the abstract idea) by reciting the following limitations: analyzing the assembly to arrange members in order of assembly, generating illustrations, analyzing shipping container limitations, extracting members, identifying member profiles, adjust members based on excess container space, arranging bundles based on assembly order, and manipulating the bundles.
Alice/Mayo Framework Step 2A – Prong 2:
Claims 1, 9, and 15 recite the additional elements: a processor, a memory, a computer readable storage medium, a 3D model, and a computing device which are used to perform the reviewing, calculating, arranging, and adjusting steps. The processor, memory, computer readable storage medium and computing device in these steps are recited at a high level of generality, i.e., as a generic processor, memory, computer readable storage medium and computing device performing a generic reviewing, calculating, arranging, and adjusting function. These processor, memory, computer readable storage medium and computing device limitations are no more than mere instructions to apply the exception using a generic computer component. The 3D model is recited at a high level of generality (i.e., as a general type of building data), and amounts to use of a particular type of data, which is a form of insignificant extra-solution activity. Taken individually these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Considering the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception does not amount to a practical application of the abstract idea. The claim as a whole does not improve the functioning of a computer or improve other technology or improve a technical field. The claim as a whole is not implemented with a particular machine. The claim as a whole merely describes how to generally “apply” the concept of packing building materials for shipment in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing shipping process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. The claim is directed to the abstract idea.
Alice/Mayo Framework Step 2B:
Claims 1, 9, and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims recite a generic computer performing generic computer function by reciting a processor, a memory, a computer readable storage medium and a computing device. See Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1341 (describing a “processor” as a generic computer component); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347–48 (discussing the same with respect to “data” and “memory”). The claims recite generic computer functions by reciting processing information (See MPEP 2106.05(d)(II) performing repetitive calculations, Flook; Bancorp Services), presenting information (See MPEP 2106.05(d)(II), MPEP 2106.05(g) presenting offers gathering statistics, OIP Technologies), and updating information (See MPEP 2106.05(d)(II) electronic recordkeeping, Alice Corp.; Ultramercial). The specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): a computer readable storage medium (Specification [0027]), a processor (Specification [0031]), a memory (Specification [0027]), and a computing device (Specification [0055]). The claims recite insignificant extrasolution activity (i.e. mere data gathering, selecting a particular data source or type of data to be manipulated, or an insignificant application) by reciting 3D model data. See MPEP 2106.05(g). The claims limit the field of use by reciting construction materials. See MPEP 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See MPEP 2106.05(a). Their collective functions merely provide conventional computer implementation. See MPEP 2106.05(b). Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the recited judicial exception.
Remaining Claims:
With regards to Claims 2, 7, 10, 14, 16, and 20, these claims merely add a degree of particularity to the limitations discussed above rather than adding additional elements capable of transforming the nature of the claimed subject matter. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, the claims as a whole do not amount to significantly more than the abstract idea itself.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763. The examiner can normally be reached Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628